NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ECKARD,                                 No. 20-35267

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00104-RSM

 v.
                                                MEMORANDUM*
PATRICIA THOMAS, Deputy, Snohomish
County Jail; CLINTON MOLL, Deputy,
Snohomish County Jail,

                Defendants-Appellees,

and

JAMIE KANE, Deputy, Snohomish County
Jail,

                Defendant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations arising from his pretrial detention. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s ruling on cross-motions for

summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

       The district court properly granted summary judgment for defendants

because Eckard failed to raise a genuine dispute of material fact as to whether

defendants’ use of a restraint chair was not reasonably related to the legitimate

objectives of maintaining jail safety and security. See Bell v. Wolfish, 441 U.S.

520, 538-39 (1979) (“Absent a showing of an expressed intent to punish on the part

of detention facility officials . . . if a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not,

without more, amount to punishment.” (citations and internal quotation marks

omitted)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                              2                                      20-35267